Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA Annuity and Life Insurance Company and its Separate Account B ING Rollover Choice SM Variable Annuity Contracts Supplement dated May 1, 2009 to the Contract Prospectus dated May 1, 2009 The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. For contracts issued in the State of Oregon, ING Joint LifePay Plus is not available for purchase on nonqualified contracts. X.70600-09B May 2009
